DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, Species A- Claims 1-3, 9-10 and 12-13 in the reply filed on 10/27/21 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 9-10 and 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fleck et al. (US 2019/0061046, hereafter “Fleck”).
Regarding claim 1, 
As to claim 2, Fleck shows that the stir probe 402 has on the side surface thereof a step formed by the pressure receiving surface (step formed by the spiral), and thereby the outer diameter of the stir probe decreases toward a leading end portion (fig. 6). It is noted that according to Applicant’s specification, a step formed by the pressure receiving surface is spirally formed along the rotation axis [0019] and so, spiral surface in Fleck meets this claim.
As to claim 3, Fleck discloses that the stir probe has a non-pressure receiving surface parallel to the rotation axis (see fig. 6 diagram below).

    PNG
    media_image1.png
    625
    620
    media_image1.png
    Greyscale

As to claims 9-10, Fleck discloses the pressure receiving surface is spirally provided along the side surface of the stir probe (fig. 6).
As to claims 12-13, Fleck disclose that the pressure receiving surface forms an angle between 0°<θ<90° with the rotation axis (fig. 6- angle 440), exemplary values being 30°, 45°, or 60° [0042].
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/30/21, 2/23/21, 7/27/20, 2/27/20 complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVANG R PATEL whose telephone number is (571)270-3636 and direct fax number is (571)270-4636. The examiner can normally be reached on Monday-Friday 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEVANG R PATEL/
Primary Examiner, AU 1735